             Case 4:18-cv-04671-KAW Document 11 Filed 10/23/18 Page 1 of 2



1    Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
10

11                                             ) Case No.
       ABANTE ROOTER AND                       )
12
      PLUMBING, INC., individually and         ) 4:18-cv-04671-KAW
13    on behalf of all others similarly        )
      situated,                                )
14
      Plaintiff,                                 NOTICE OF SETTLEMENT AS
                                               )
15                                               TO INDIVIDUAL CLAIMS ONLY
                                               )
16
      vs.                                      )
                                               )
17     POWERLINE FUNDING LLC,                  )
18
      and DOES 1-10, inclusive,                )
      Defendant(s).                            )
19

20          NOW COMES THE PLAINTIFF by and through their attorney to
21   respectfully notify this Honorable Court that this case has settled individually.
22   Plaintiff request that this Honorable Court vacate all pending hearing dates and
23   allow sixty (60) days with which to file dispositive documentation. Dispositional
24
     documents will be forthcoming. This Court shall retain jurisdiction over this
25
     matter until fully resolved.
26
     Dated: October 23, 2018        Law Offices of Todd M. Friedman, P.C.
27

28                                                           By: s/ Adrian R. Bacon
                                                                   Adrian R. Bacon


                                      Notice of Settlement
             Case 4:18-cv-04671-KAW Document 11 Filed 10/23/18 Page 2 of 2



1
                             CERTIFICATE OF SERVICE
2

3    Filed electronically on October 23 2018, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on October 23 2018, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement
